—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), entered October 25, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint, and denied the plaintiff’s cross motion for summary judgment and for an inquest as to damages.
Ordered that the order is affirmed, with costs.
The plaintiff and defendant entered into a five-year mortgage loan agreement with an option to allow the plaintiff to extend the loan for an additional five years. The agreement explicitly set forth the terms and conditions by which the plaintiff could exercise the option. The plaintiff contends that it properly exercised the option to extend the mortgage loan, and that the defendant breached this agreement when it demanded full payment of the loan before the date the plaintiff believed was the new maturation date.
It is well settled that the optionee must exercise the option in accordance with its terms within the time and in the manner specified in the option (see, Kaplan v Lippman, 75 NY2d 320; Willis v Ronan, 249 AD2d 299). Despite the fact that the plaintiff expressed a desire to exercise the option, the defendant submitted uncontroverted evidence that the plaintiff failed to comply with the specific terms and conditions set forth in the agreement to exercise the option. In response, the plaintiff failed to submit evidence raising an issue of fact with regard to *386whether it properly exercised the option to extend the loan. Accordingly, the Supreme Court correctly granted the defendant’s motion for summary judgment dismissing the complaint.
The plaintiffs remaining contentions are without merit. Santucci, J.P., S. Miller, Friedmann and Prudenti, JJ., concur.